Title: To Benjamin Franklin from Castries, 15 November 1782
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


A vlles. [Versailles] le 15 9bre. 1782.
Je vois, Monsieur, par ce que M Le Cte. d’hector Commandant la Marine à Brest, me marque, qu’il a prevenu le Commre. des Guerres chargé des Effets des Etats Unis de l’Amerique, qu’il doit les tenir prêts a etre embarqués et qu’il lui sera fourni des moyens pour les faire passer à l’orient, et à Rochefort; mais comme M le Cte. d’hector estime qu’il est necessaire que vous fassiez connoitre s’il n’y a pas de choix à faire dans les quantités et dans les qualités, je vous prie de me mettre en etat d’informer ce commandant de ce qui doit étre observé à cet egard.
J’ai l’honneur d’être avec une parfaite consideration, Monsieur, votre &c.
M franklin
